Exhibit 99 Ridgewood Renewable Power Robert E. Swanson Chairman June 24, 2008 TO:Ridgewood Renewable Power Fund Shareholders RE:The Contract for the Sale of the Ridgewood Egypt Business has Been Signed, and the Egyptian Buyer has Placed the Full Purchase Price in an Escrow Account in Cairo Ridgewood Renewable Power is delighted to report that we have signed a contract for the sale of the Ridgewood Egypt Water Business to Horus Private Equity Fund III LP, an investment fund managed by EFG-Hermes Private Equity, the largest private equity firm in Egypt with approximately $1 billion under management (hereafter “Horus”).The contract became effective on June 12 when Horus fully funded an escrow account for $27.5 million as the gross amount due to the Ridgewood Funds, plus made additional payments of $2 million towards closing expenses and extended a $2 million loan to the company to fund future expansion. The Ridgewood Egypt Business is owned 14.1% by Ridgewood
